


110 HCON 70 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mrs. Lowey submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Celiac Awareness Month, and for other purposes.
	
	
		Whereas celiac disease, or gluten intolerance, is a
			 genetic autoimmune disease that affects 1 of every 133 people in the United
			 States;
		Whereas research indicates that there are approximately
			 2,500,000 people with celiac disease in the United States, yet only
			 approximately 80,000 of those have been diagnosed;
		Whereas approximately 1 in 22 first-degree relatives of
			 people diagnosed with celiac disease will also be diagnosed with celiac
			 disease;
		Whereas the average time frame for diagnosing celiac
			 disease in the United States is 11 years from the original onset of
			 symptoms;
		Whereas celiac disease affects equal percentages of men
			 and women;
		Whereas celiac disease may have severe and varied
			 detrimental effects on the body, and the health care costs associated with
			 celiac disease are unknown;
		Whereas people with celiac disease tend to have other
			 autoimmune diseases as well;
		Whereas the only known treatment for celiac disease is
			 strict adherence to a gluten-free diet;
		Whereas the NIH Consensus Development Conference on Celiac
			 Disease held in June 2004 found that consultation with a skilled dietitian and
			 identification and treatment of nutritional deficiencies were key elements in
			 the management of celiac disease;
		Whereas the consensus panel on celiac disease recommended
			 the standardization of serologic tests and pathologic criteria for the
			 diagnosis of celiac disease, the adoption of a standard definition of a
			 gluten-free diet based on objective evidence such as that being developed by
			 the American Dietetic Association, and the development of an adequate testing
			 procedure to determine the amount of gluten in foods and of a definition of
			 standards for gluten-free foods in the United States to lay the foundation for
			 rational food labeling;
		Whereas increased recognition and awareness of celiac
			 disease will have a significant positive impact on the quality of life of
			 people with celiac disease;
		Whereas the Celiac Disease Foundation has designated May
			 as National Celiac Awareness Month; and
		Whereas the Association of European Celiac Societies has
			 designated May 19 through 25 as International Celiac Awareness Week: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of National Celiac Awareness Month;
			(2)should work with
			 health care providers and celiac disease advocacy and education organizations
			 to encourage screening and early detection of celiac disease; and
			(3)should increase
			 Federal funding for celiac disease research.
			
